Citation Nr: 1815831	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-03 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.  At the hearing, he waived initial RO consideration of any new evidence related to his claims which the RO had not had the opportunity to review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, his left knee disability, status post knee replacement, was incurred in service.

2.  Resolving all reasonable doubt in favor of the Veteran, his right knee disability, status post knee replacement, was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, status post knee replacement, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a right knee disability, status post knee replacement, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The November 2011 VA examination report shows diagnoses of degenerative joint disease, both knees.  Thus, the current-disability criterion for service connection is met. 

The Veteran claims that service connection for left and right knee disabilities is warranted on the basis that his current bilateral knee disabilities are the result of injuries sustained while performing parachute jumps in service.  The Veteran's DD-214 shows that he earned a Parachutist Badge, which is consistent with his contentions.  The Board finds the Veteran's testimony to be credible and his account of bilateral knee injury is accepted.  38 C.F.R. § 3.159(a)(2); See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Therefore, the second element of service-connection is met.

A January 2018 statement from the Veteran's private physician includes the opinion that his left and right knee disabilities are secondary to his history of knee injury as a parachutist.  The examiner noted that the Veteran has had chronic pain in both knees since the parachute injury, which have resulted in TKR (total knee replacement).  Notably, the November 2011 VA examination report includes the opinion that it is less likely as not that the Veteran's knee disabilities were incurred in or are caused by his in-service injury because there is "[n]o evidence of knee injury or complaints" and he had a normal service separation examination in August 1955.  However, this opinion does not reflect consideration of the Veteran's assertions of knee injury sustained during parachute jumps in service which, as noted above, the Board finds competent and credible.  As such, the Board finds the conflicting evidence is at least in equipoise on this matter.  Accordingly, resolving any reasonable doubt in favor of the Veteran, entitlement to service connection for left and right knee disabilities is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability, status post knee replacement, is granted.

Service connection for a right knee disability, status post knee replacement, is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


